WENTWORTH, Judge.
The state seeks review of a suppression order entered in a prosecution for driving under the influence of alcoholic beverages. The case is before this court upon certification by the county court pursuant to Fla.R. App.P. 9.030(b)(4)(B). We conclude that the court below erred by suppressing evidence of appellee’s refusal to submit to a breath test after arrest. See State v. Castillo, 528 So.2d 1221 (Fla. 1st DCA 1988); Rice v. State, 525 So.2d 509 (Fla. 4th DCA 1988). We therefore reverse the order appealed and remand the cause for further proceedings.
MILLS and BARFIELD, JJ., concur.